J-A06027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BRENDA L. BOLLINGER,             :         IN THE SUPERIOR COURT OF
    ADMINISTRATRIX OF THE ESTATE OF :                PENNSYLVANIA
    TONYA M. FOCHT, DEC.             :
                                     :
                    Appellant        :
                                     :
               v.                    :
                                     :
    IRON ORDER MOTORCYCLE CLUB       :
    A/K/A IRON ORDER MOTORCYCLE      :
    CLUB, LLC, TIMOTHY MARTIN,       :
    ANNA’S BAR-B-Q-PIT, LTD., ANNA   :
    DELIGIANNIS, HIPPOCRATES         :
    “LUCKY” DELIGIANNIS, ELENI       :
    DELIGIANNIS, GRECIAN TERRACE,    :
    LTD., AND AA&L, LLC              :
                                     :
               v.                    :
                                     :
    MARK STEPHEN GROFF, STEVEN       :
    SEIVARD, SHARI PRUIKSMA, WAYNE :
    A. RITCHIE, DOUGLAS L.           :
    GOTTSCHALL, LAREE GOTSCHALL,     :
    KEITH FRITZ, MICHAEL PETERSHEIM, :
    AND RONALD MERCEDES              :              No. 3446 EDA 2018

             Appeal from the Judgment Entered November 16, 2018
              In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): July Term, 2015, No. 000429


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                          FILED NOVEMBER 16, 2020

        Appellant, Brenda L. Bollinger, administratrix of the estate of Tonya M.

Focht (“Decedent”), appeals from the judgment entered in the Philadelphia


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A06027-20


County Court of Common Pleas, following the denial of her post-trial motion

to remove the compulsory non-suit in favor of Appellee, Iron Order Motorcycle

Club, a/k/a Iron Order Motorcycle Club, LLC (“IOMC”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

June 19, 2015, Decedent and her fiancée Mark Groff (“Mr. Groff”) were

involved in a bar fight with several members of a local chapter of the IOMC at

Anna’s Bar-B-Q Pit in Sinking Spring, Pennsylvania. During the course of the

fight, Timothy Martin (“Mr. Martin”), a local chapter member, shoved or

punched Decedent to the ground where she was hit by a passing motorist.

Decedent died as a result of her injuries.

        Appellant, Decedent’s mother, filed a complaint for negligence, assault,

battery, and other theories of liability against numerous parties involved in

the bar fight. In one of her amended complaints, Appellant named the IOMC

as a defendant.2      Appellant alleged theories of vicarious/ostensible liability

against the IOMC, claiming, inter alia, Mr. Martin and the other local chapter

members involved in the bar fight acted as agents of the IOMC at the time of


____________________________________________


1 All references to the IOMC in this memorandum are to the national or
international IOMC, unless otherwise stated. The parties have referred to the
IOMC as the “national IOMC” or the “international IOMC” interchangeably
throughout this litigation. The local Reading, Pennsylvania chapter of the
IOMC, in which some of the participants of the events forming the genesis of
this litigation were members and which is not a party to this litigation, will be
referred to as the “local chapter.” The other defendants named in the caption
are not parties to this appeal.

2   Appellant did not name the local chapter as a defendant in this case.

                                           -2-
J-A06027-20


the fight. Appellant filed her fourth and most recent amended complaint on

July 31, 2017. On November 6, 2017, the IOMC filed a motion for summary

judgment. The Honorable Linda Carpenter denied the motion on March 5,

2018. The order denying relief states:

          …the motion is denied as genuine issues of material fact
          remain, specifically it is for the jury to determine: whether
          members of the [IOMC] engaged in the fight in their
          capacity as agents of moving defendants; whether members
          of the [IOMC] were required to act per rules governing their
          membership; and the level of control of the [IOMC] over its
          chapters and members.

(Order Denying IOMC’s Motion for Summary Judgment, 3/5/18, at 1; R.R. at

855a) (internal footnote omitted).

       On May 31, 2018, Appellant filed notices to attend directed at four of

the IOMC’s corporate officers: Bob Ellis (Regional Director at the time of

Decedent’s death), Patrick Ward (International President), Michael Crouse

(International Vice President), and John Whitfield (Director of Legal Affairs and

member of the International Board of Directors).3 The IOMC filed a motion to

quash the notices to attend on June 14, 2018, asserting the notices failed to

comply with the relevant rules of civil procedure.       Specifically, the IOMC



____________________________________________


3 Earlier in the proceedings, Mr. Whitfield served as the IOMC’s counsel. On
February 5, 2018, Appellant filed a motion to disqualify Mr. Whitfield from
representing the IOMC, claiming Mr. Whitfield was a “necessary witness” to
discuss the IOMC’s “culture of violence” and “violations of its own bylaws.”
Following a hearing on April 4, 2018, the court disqualified Mr. Whitfield from
representing the IOMC as lead counsel but permitted Mr. Whitfield’s law firm
to continue representing the IOMC.

                                           -3-
J-A06027-20


claimed the notices to attend required four individuals who reside in states

outside of Pennsylvania to be available, on telephone notice, as of June 25,

2018, to appear as a live witness at any time during the several weeks

scheduled for trial. The IOMC maintained the notices to attend were entirely

vague, Appellant did not explain what relevant testimony the witnesses had

to offer, and Appellant did not allege why these witnesses’ deposition

testimonies could not be used instead of live testimony given their varying

geographic locations.

      In response, Appellant conceded Bob Ellis was not an indispensable

witness, and Appellant could use his deposition testimony if needed.

Regarding the other witnesses, however, Appellant insisted their live

testimony was required because those witnesses are managing agents of the

IOMC.   Appellant further emphasized that counsel did not intend for the

witnesses to be available any time during a period of weeks; rather, counsel

said the intent was to make the witnesses aware of their required testimony

and counsel would arrange the appropriate date and time for such testimony

with opposing counsel.

      On June 25, 2018, the court granted the motion to quash. Nevertheless,

the court handwrote into the order: “If the testimony at trial shows a basis for

calling these witnesses this court will reconsider this ruling and may permit

[Appellant] to call one or more of these potential witnesses.” (Order Granting

Motion to Quash Notices to Attend, 6/25/18, at 1; R.R. at 1941a).


                                     -4-
J-A06027-20


       Meanwhile, the IOMC also filed separate motions in limine to preclude

expert testimony from Raymond Lubesky, a founder and former President of

the IOMC, and to exclude introduction of the IOMC’s prospect manual and

general information for prospective members. With respect to Mr. Lubesky’s

proffered expert testimony, the IOMC alleged that his “expert” report consists

of nothing more than personal opinion devoid of any industry standards of

methodology, and is intended to serve as a conduit for inadmissible,

prejudicial evidence from an expelled president who is biased against the

IOMC.4

       Concerning the prospect manual and related materials, the IOMC

maintained that the local chapter members involved in the bar fight were

active members, not prospective members of the local chapter of the IOMC,

so those materials were irrelevant. Further, the IOMC insisted the proffered

materials do not promote violence but do contain misogynistic content that

Appellant wanted to highlight to prejudice the IOMC. The court dismissed the

motions without prejudice, to be ruled on at trial.

       Trial began with jury selection before the Honorable Kenneth Powell.5


____________________________________________


4 Mr. Lubesky’s expert report casts the IOMC in a profoundly negative light.
According to Mr. Lubesky, under his presidency, the IOMC was the largest,
most successful, law-abiding motorcycle club in history. Mr. Lubesky opined
that new leadership of the IOMC transformed it into a violent, outlaw
motorcycle gang.

5 Appellant’s claims against all defendants named in the complaints other than
the IOMC and Mr. Martin were resolved prior to trial.

                                           -5-
J-A06027-20


On June 26, 2018, while the court was addressing pre-trial motions, Mr. Martin

appeared and explained that he could not be present in court every day for

the next two weeks due to work and family obligations. The court said if Mr.

Martin failed to appear, it would enter a default judgment against Mr. Martin

concerning his liability.     Mr. Martin acknowledged the consequences of his

actions and told the court he simply could not be present every day and would

accept the default judgment. Nevertheless, Mr. Martin confirmed he would

make himself available to testify if needed.

        During this hearing, counsel for the IOMC also informed the court that

it had received untimely deposition designations from Appellant that morning

that were two weeks late.6

        Following opening statements on June 26, 2018, the parties discussed

the IOMC’s outstanding motions in limine to preclude expert testimony and

admission of the prospect manual and related materials. Appellant alleged

the proffered evidence was necessary to prove the local chapter members

were acting as agents on behalf of the IOMC at the time of the fight. Appellant

further insisted the issue of agency was a jury question, and the trial court

was bound by Judge Carpenter’s reasoning in her order denying the IOMC’s

summary judgment motion. In response, the court stated:

           I have to hear what happened in that bar. I have to hear
           that. I have read it. I know what you’re alleging. And I
           think [that] Judge Carpenter addressed the allegata as
____________________________________________


6   As discussed infra, the court revisited this issue later in the proceedings.

                                           -6-
J-A06027-20


          opposed to the probata. And that’s what I’m looking for, is
          the probata. And if I don’t hear that, then your case fails.
          And I’m waiting to hear that before I can rule on the other
          things. That’s why I didn’t rule on it…

(N.T. Trial, 6/26/18, at 84; R.R. at 2117a). Thus, the court deferred ruling

on the outstanding motions in limine pending the presentation of Appellant’s

case.

        The issue of Appellant’s proposed expert testimony came up again the

next day. At that juncture, the court said it was still unsure if it would permit

Mr. Lubesky to testify. The court explained that if Appellant could establish a

predicate for agency, the court would consider it. But, the court determined

it would not allow Mr. Lubesky to come in and read the by-laws when Mr.

Lubesky was not a party to the bar fight.      Specifically, the court said Mr.

Lubesky’s testimony that the local chapter members were acting on behalf of

the IOMC that night was speculation. The court indicated it could not send

matters to the jury that are too speculative. The court further noted that Mr.

Lubesky’s proposed expert report was “inflammatory.”          Nevertheless, the

court reiterated that it would remain open about the admission of Mr.

Lubesky’s testimony depending on the other evidence Appellant introduced.

(N.T. Trial, 6/27/18, at 248-60; R.R. at 2413a-2425a).

        Appellant introduced seven witnesses in her case-in-chief to show the

details of Decedent’s death and the consequences caused by her loss.

Appellant first called Decedent’s fiancé, Mr. Groff, to testify to his personal

history with the local chapter members and the sequence of events that led

                                      -7-
J-A06027-20


to the fight.

      Mr. Groff explained that some of the local chapter members of the IOMC

held animosity toward him because Mr. Groff had previously refused to help

them start the local chapter of the club. Mr. Groff also testified that his ex-

wife had an affair with a former member of the local chapter (who had since

moved to another chapter of the IOMC), but Mr. Groff maintained the affair

had nothing to do with why the bar fight started.

      On the night in question, Mr. Groff and Decedent went to Anna’s Bar-B-

Q Pit for dinner with two friends. Upon entering the bar, Mr. Groff recognized

several members of the local chapter. Specifically, Mr. Groff identified Wayne

Ritchie, Douglas Gottschall, and Mr. Martin. Douglas Gottschall’s wife, Laree

Gotschall, a member of the females-only Iron Maidens club, was also with

their group.     Mr. Groff said the local chapter members noticed him

immediately and began staring at Mr. Groff and Decedent.

      About a half hour after their arrival at the bar, Mr. Groff and Decedent

decided to leave to avoid any confrontation, when Mr. Ritchie yelled something

insulting at Decedent. Decedent yelled back. As Mr. Groff started walking

towards Decedent, Mr. Gottschall’s wife stopped him and began rubbing Mr.

Groff’s chest.   Decedent and Mrs. Gottschall started to argue, and Mrs.

Gottschall threw a pitcher of ice at Decedent. Mr. Gottschall then punched

Decedent in her forehead with a closed fist. Mr. Groff grabbed Mr. Gottschall,

and Mr. Martin jumped in to attack Mr. Groff. While the men were tussling,


                                     -8-
J-A06027-20


Mr. Groff observed Decedent lying on the ground of the parking lot bleeding.

Mr. Groff did not observe how Decedent was injured. Following Mr. Groff’s

testimony, the court adjourned for the day.

         The next day, Appellant called Dr. Wayne Ross, a forensic pathologist,

to testify about the cause of Decedent’s death. Dr. Ross explained that a

moving vehicle had passed over Decedent’s body, and the muffler or other

materials underneath the car had injured Decedent’s head during impact. Dr.

Ross also explained that Decedent would have been conscious for several

minutes prior to her death.

         Appellant also called Chad Numbers, a bar patron who witnessed the

fight.    Mr. Numbers testified that he noticed three or four local chapter

members of the IOMC in the bar that night. Mr. Numbers recognized the men

as belonging to the local chapter because they were wearing certain vests with

patches. When Mr. Martin was attacking Mr. Groff, Mr. Numbers saw Decedent

try to pull Mr. Martin away. Mr. Martin pushed Decedent away two times. The

third time Decedent tried to pull Mr. Martin away from Mr. Groff, Mr. Martin

shoved or punched Decedent such that she flew backwards and hit a vehicle

exiting the parking lot, which ran over her.       The fight stopped once the

participants realized Decedent was badly injured.

         Following Mr. Numbers’ testimony, the court decided it would not permit

Mr. Lubesky to testify as Appellant’s expert. The court said it had re-read Mr.

Lubesky’s proposed expert report and decided Mr. Lubesky had nothing


                                       -9-
J-A06027-20


relevant to offer. Appellant then asked if Mr. Lubesky could at least testify

regarding under what circumstances the IOMC awards black skull beads to its

members.7 Appellant said Mr. Gottschall had testified in his deposition that

he and Mr. Martin were awarded black skull beads after the fight. Although

Mr. Gottschall stated the black skull beads were a form of discipline and that

a member does not ever want to receive a black skull bead, Appellant argued

that Mr. Lubesky would explain that black skull beads were actually a reward

given to members for defending the IOMC. In essence, Appellant claimed the

IOMC ratified Mr. Martin and Mr. Gottschall’s conduct by rewarding them after

the bar fight with the beads.

       In response to Appellant’s arguments, the court asked if Appellant would

be calling Mr. Gottschall to testify. Appellant’s counsel said Appellant wanted

to use Mr. Gottschall’s deposition testimony instead.     The court explained

Appellant could not “just read in the evidence” unless Mr. Gottschall was

unavailable as a witness. (N.T. Trial, 6/28/18, at 134-35; R.R. at 2598a-99a).

The court also said Mr. Gottschall’s deposition testimony regarding the black

skull beads was too confusing to be admissible, where Mr. Gottschall had

identified the beads as a form of discipline, not a reward. (Id. at 137-38;

R.R. at 2601a-2602a).         The court further commented that Mr. Lubesky’s



____________________________________________


7 Appellant also said Mr. Lubesky’s testimony was necessary to authenticate
the IOMC’s by-laws, prospect manual, and other corporate documents
Appellant sought to admit.

                                          - 10 -
J-A06027-20


proffered expert report was “one of the worst expert reports” the court had

ever read. (Id. at 142, 144; R.R. at 2606a, 2608a). The court added that

Mr. Lubesky’s report contained too much inflammatory information and would

overwhelm the jury. For all of those reasons, the court ruled Mr. Lubesky’s

expert testimony was inadmissible.

      After the court’s ruling, Appellant asked if Mr. Lubesky could testify as

a fact witness instead of an expert. The court declined Appellant’s request,

explaining a sequestration order had been in effect throughout the trial so far,

and Appellant did not sequester Mr. Lubesky.        Thus, the court would not

permit Mr. Lubesky to testify as a fact witness.

      Appellant also called Decedent’s mother, daughter, and son to testify

regarding their personal losses suffered as a result of Decedent’s death.

Appellant called an economist, David Hopkins, as an expert witness to testify

about Decedent’s projected earnings had she lived.

      On June 29, 2018, the issue of Appellant’s untimely deposition

designations came up again.          Appellant sought to submit deposition

designations of Mr. Crouse and Mr. Ward, officers of the IOMC. At that point,

the court reiterated that it would not admit any deposition transcripts because

they were submitted out of time. The court stated: “You know, I don’t send

out pre-trial orders just because I like it. I send out pre-trial orders expecting

you to follow them to the letter. And when you don’t[,] you’re hoisted on your

own petard. So that’s the way I see the world.” (N.T. Trial, 6/29/18, at 5-6;


                                     - 11 -
J-A06027-20


R.R. at 2680a-81a).

        Later that day, Appellant entered onto the record an offer of proof about

what Mr. Lubesky would have testified to if the court had permitted his

testimony. Specifically, Mr. Lubesky would have offered testimony about the

IOMC’s by-laws, prospect manual, and the Sergeant-At-Arms’8 duties and

responsibilities. Appellant conceded that without testimony from Mr. Lubesky

or any of the IOMC’s officers to authenticate the corporate documents,

Appellant was unable to make her case against the IOMC.

        Appellant asked the court to reconsider its rulings once more. The court

agreed it would review Appellant’s proffered evidence once more, stating: “I

came in here [with a] clean slate, didn’t know anything about the case except

what I read in your writing. But, you know, I have made some decisions, and

some I may stick by, I would assume most of them I’ll stick by, but I will give

you the—I’ll indulge you…” (N.T. Trial, 6/29/18, at 74; R.R. at 2749a).

        After a break, the court explained it had reviewed Appellant’s proffered

evidence concerning the IOMC’s liability again. The court reiterated that it

had excluded Mr. Gottschall’s deposition testimony because Appellant’s

deposition designations were untimely. Additionally, the court remarked that

Mr. Gottschall states in his deposition that nobody wants a black skull bead,

and he and Mr. Martin got tattoos of the black skulls as a reminder not to get



____________________________________________


8   Mr. Martin was the Sergeant-At-Arms for the local chapter.

                                          - 12 -
J-A06027-20


into similar altercations again.

       Mr. Gottschall also said in his deposition that he received the black skull

bead from the local chapter president, not anyone from the IOMC. So, the

court repeated that it would be too confusing for the jury to sort out the

relevance, if any, of the black skull beads where it was unclear whether they

were a disciplinary measure or a reward. Because Mr. Gottschall’s deposition

testimony was designated in an untimely fashion, and because the deposition

testimony was contradictory and confusing, the court said it was not

admissible.    (Id. at 89, 101; R.R. at 2764a, 2776a).       The court indicated

Appellant could still call Mr. Gottschall as a live witness, but Appellant declined

to do so.

       The IOMC then moved for a compulsory non-suit, which the court

granted. Appellant rested her case and the jury returned a verdict on July 2,

2018, against Mr. Martin, Mr. Gottschall, and Mrs. Gottschall.9 The jury found

Mr. Martin 50% liable for Decedent’s death, and Mr. and Mrs. Gottschall each

25% liable.     The jury awarded Appellant a total of $9,700,000.00, which

included punitive damages.

       Appellant timely filed a post-trial motion to remove the non-suit on July

9, 2018, which the court denied on October 9, 2018. Appellant also filed post-

trial motions for delay damages and to mold the verdict, which the court


____________________________________________


9Although Mr. and Mrs. Gottschall had settled with Appellant prior to trial, the
court agreed they could remain on the verdict sheet.

                                          - 13 -
J-A06027-20


granted. On November 9, 2018, prior to entry of final judgment, Appellant

filed a premature notice of appeal. Appellant filed a praecipe for entry of final

judgment on the verdict on November 16, 2018. Appellant subsequently filed

an amended notice of appeal on November 21, 2018, from entry of final

judgment.10 On November 28, 2018, the court ordered Appellant to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Appellant timely filed a Rule 1925(b) statement on December 14, 2018.

       Appellant raises three issues on appeal:

          Did the trial court err as a matter of law, or otherwise abuse
          its discretion, when it refused to admit any testimony or
          other evidence that would have established that [the IOMC]
          was responsible for the death of [Decedent] when a judge
          of coordinate jurisdiction had previously held that this very
          same evidence provided the factual basis for the denial of
          [the IOMC’s] Motion for Summary Judgment?

          Did the trial court err as a matter of law, or otherwise abuse
          its discretion, when it refused to admit any testimony or
          other evidence that would have established that [the IOMC]
          was responsible for the death of [Decedent], either directly
          through its policies or vicariously through the action of its
          members?

          Did the trial court err as a matter of law, or otherwise abuse
____________________________________________


10  “[A]n order denying post-trial motions is not appealable until the order is
reduced to a judgment.” Parker v. Freilich, 803 A.2d 738, 741 n.2
(Pa.Super. 2002), appeal denied, 573 Pa. 659, 820 A.2d 162 (2003).
Nevertheless, “[a] notice of appeal filed after the announcement of a
determination but before the entry of an appealable order shall be treated as
filed after such entry and on the day thereof.” Pa.R.A.P. 905(a). Thus,
notwithstanding Appellant’s amended notice of appeal, Appellant’s original
notice of appeal relates forward to the date judgment was entered on the
verdict, and there are no jurisdictional impediments to our review.



                                          - 14 -
J-A06027-20


          its discretion, when it refused to remove the Compulsory
          Non-suit and order a New Trial?

(Appellant’s Brief at 3) (re-ordered to follow chronology of argument sections

as presented in brief).11

       In her first issue, Appellant argues the court violated the coordinate

jurisdiction rule when it improperly allowed the IOMC to re-litigate matters

that had already been adjudicated in the IOMC’s unsuccessful summary

judgment motion.          Appellant asserts Judge Carpenter’s order denying

summary judgment made clear the trial was to focus on the level of control

the IOMC exerted over its local chapters and members. Appellant maintains

the trial court erroneously decided the IOMC’s exercise of control was

somehow irrelevant and refused to admit any evidence that would have

established facts necessary to prove the IOMC’s liability.          Appellant

emphasizes the trial court lacked authority to overrule Judge Carpenter’s

decision that Appellant’s agency claim must be submitted to the jury.

Appellant concedes the procedural posture of the case had changed by the

time of trial.   Nevertheless, Appellant insists the court precluded her from


____________________________________________


11 We note with disapproval that Appellant’s statement of the case is replete
with argument, in contravention of our rules of appellate procedure. See
Pa.R.A.P. 2117(b) (titled: “All argument to be excluded”; stating: “The
statement of the case shall not contain any argument. It is the responsibility
of appellant to present in the statement of the case a balanced presentation
of the history of the proceedings and the respective contentions of the
parties”).



                                          - 15 -
J-A06027-20


presenting her case against the IOMC because the trial court refused to admit

evidence that Judge Carpenter had previously decided would be the focus of

trial. Appellant concludes the trial court violated the coordinate jurisdiction

rule, and this Court must remand for a new trial.12 We disagree.

       The coordinate jurisdiction rule “commands that upon transfer of a

matter between trial judges of coordinate jurisdiction, a transferee trial judge

may not alter resolution of a legal question previously decided by a transferor

trial judge.” Zane v. Friends Hosp., 575 Pa. 236, 243, 836 A.2d 25, 29

(2003).    Simply put, “judges of coordinate jurisdiction should not overrule

each other’s decisions.” Id.     This rule is “premised on the sound

jurisprudential policy of fostering finality in pre-trial proceedings, thereby

promoting judicial economy and efficiency.” Riccio v. American Republic

Ins. Co., 550 Pa. 254, 260, 705 A.2d 422, 425 (1997).

       “When determining whether the coordinate jurisdiction rule applies, the

court is not guided by whether an opinion was issued in support of the initial

ruling. Instead, this Court looks to where the rulings occurred in the context

of the procedural posture of the case.” Id. at 261, 705 A.2d at 425 (internal


____________________________________________


12 Appellant also suggests the trial court paid no deference to the prior order
disqualifying Mr. Whitfield as counsel. Appellant highlights that Mr. Whitfield
was disqualified as representing the IOMC because he was a necessary
witness, but the trial court refused to let him testify. This particular claim is
not well developed in the argument section of Appellant’s brief, so we deem it
waived. See Bombar v. West American Ins. Co., 932 A.2d 78 (Pa.Super.
2007) (explaining undeveloped or underdeveloped claims are waived on
appeal).

                                          - 16 -
J-A06027-20


citation omitted). Significantly:

         Where the motions differ in kind, as preliminary objections
         differ from motions for judgment on the pleadings, which
         differ from motions for summary judgment, a judge ruling
         on a later motion is not precluded from granting relief
         although another judge has denied an earlier motion.
         However, a later motion should not be entertained or
         granted when a motion of the same kind has previously
         been denied, unless intervening changes in the facts or the
         law clearly warrant a new look at the question.
Id. (quoting Goldey v. Trustees of the Univ. of Pennsylvania, 544 Pa.
150, 155-56, 675 A.2d 264, 267 (1996)). See also Parker, supra (holding

trial court did not violate coordinate jurisdiction rule by granting appellees’

motion for nonsuit on issue of ostensible agency; motions for summary

judgment and motions for nonsuit are not motions of same kind; at time court

granted motion for nonsuit, trial judge had before him evidence presented by

appellant in her case-in-chief; by contrast, when prior judge denied summary

judgment motion, trial had not begun and appellant had not presented her

case-in-chief; thus, appellant’s presentation of her case-in-chief constituted

intervening change in facts that warranted second consideration of issue of

ostensible agency through motion for nonsuit).

      Instantly, the trial court addressed Appellant’s argument concerning the

coordinate jurisdiction rule as follows:

         Here, Appellant’s case significantly changed at trial. This
         [c]ourt had an opportunity to look closely at the evidence
         Appellant sought to put in front of the jury about the
         [IOMC’s] corporate liability.   This [c]ourt also had an
         opportunity to hear testimony from Appellant’s witnesses
         about the incident. After considering all of this information

                                     - 17 -
J-A06027-20


          and oral arguments from counsel, this [c]ourt granted [the
          IOMC’s] motion to Quash Notices to Attend, and [the
          IOMC’s] motion to Preclude Testimony of Ray Lubesky….
          Having determined that Appellant had no plausible path
          forward with respect to the [IOMC’s] corporate liability, this
          [c]ourt granted the motion for compulsory nonsuit with
          regard to that issue. This issue is meritless.

(Trial Court Opinion, filed April 8, 2019, at 15). Additionally, the court stated:

“If Appellant’s argument were taken seriously, then many trial courts in the

[C]ommonwealth        could not      grant     a motion for   compulsory   nonsuit.

Appellant’s argument seeks to render this very important procedural stage of

a trial, completely moot.” (Id.)

       We agree with the trial court’s analysis.        Although Judge Carpenter

denied the IOMC’s motion for summary judgment and anticipated that the

question of agency would be for the jury to resolve, Judge Carpenter was not

asked to decide the admissibility of the evidence offered at trial. The trial

court considered the evidence Appellant sought to admit to establish her claim

against the IOMC, and precluded evidence that was irrelevant, too speculative,

would cause jury confusion, or was otherwise inappropriate. Thus, at the time

Appellant presented her case-in-chief, the procedural landscape of the case

had changed significantly from the summary judgment stage.13 Under these


____________________________________________


13  With respect to the trial court’s references to the variance between the
allegata and probata, see N.T. Trial, 6/26/18, at 84; R.R. at 2117a, “[t]he
first and fundamental rule in the production of evidence is that the evidence
offered must correspond with what is alleged in the pleadings, as the basis of
the action or of the defense; the allegata and probata must agree.” Higgins
Lumber Co. v. Marucca, 48 A.2d 48, 49 (Pa.Super. 1946).

                                          - 18 -
J-A06027-20


circumstances, the trial court was free to grant the IOMC’s motion for

compulsory nonsuit, without running afoul the coordinate jurisdiction rule.

See Riccio, supra; Parker, supra.

        In her second and third issues combined, Appellant argues the IOMC’s

relationship to Mr. Martin and the other local chapter members was a question

of fact that should have been submitted to the jury. Appellant asserts the

trial court improperly decided as a matter of law that the bar fight had nothing

to do with the IOMC and was based merely on personal animus. Appellant

maintains the trial court’s reasoning in this case was circular—the court would

not admit evidence connecting the IOMC to the fight because no evidence had

been introduced connecting the fight to the IOMC. Appellant claims Mr. Groff’s

testimony could not have established the requisite agency relationship

between the IOMC and the local chapter members because Mr. Groff was not

a member of the club and would not have been privy to its inner-workings.

Appellant highlights Mr. Martin’s deposition testimony that on the night in

question, Mr. Martin acted in his capacity as the local chapter’s Sergeant-At-

Arms.      Appellant complains the court improperly precluded her from

introducing Mr. Martin’s deposition testimony.14

____________________________________________


14 Appellant also challenges the court’s exclusion of evidence that the IOMC
paid for Mr. Martin’s legal counsel. Appellant concedes this piece of evidence
alone does not establish agency, but she claims it is one piece of evidence
that, when taken with other evidence, could have supported her theory of
liability against the IOMC. Initially, Appellant mentions this particular claim



                                          - 19 -
J-A06027-20


       Appellant further argues the court improperly excluded Appellant’s

proffered expert testimony from Mr. Lubesky.          Appellant avers that Mr.

Lubesky was one of the founders of the IOMC and the past president, and he

was prepared to testify that the IOMC controls the local chapters. Appellant

insists the court’s exclusion of evidence concerning the black skull beads was

also improper.      Appellant contends Mr. Gottschall stated in his deposition

testimony that he received the black skull bead for defending the club.

Appellant insists the court precluded evidence of the black skull beads without

allowing Appellant an opportunity to explore the issue with Mr. Martin or Mr.

Gottschall.    Appellant emphasizes that evidence regarding the black skull

beads would have showed the IOMC ratified Mr. Martin and Mr. Gottschall’s

conduct on the night of the fight. Appellant also submits the court improperly

required her to offer Mr. Martin and Mr. Gottschall as live witnesses, even

though the rules of civil procedure permit a plaintiff to use a party’s deposition

testimony for any purpose at trial.

       Additionally, Appellant argues the court refused to admit corporate

documents of the IOMC that would have showed the local chapters do not

operate independently of the IOMC. Appellant claims she was prepared to


____________________________________________


only in a footnote, see Appellant’s Brief at 41, n.51, and it is underdeveloped,
so it is waived. See Parker, supra. Further, although the IOMC might have
represented Mr. Martin at some time or paid for his legal counsel, the record
makes clear that when Mr. Martin appeared in court prepared to accept the
default judgment due to his inability to appear for court each day, he was
unrepresented.

                                          - 20 -
J-A06027-20


offer evidence that Mr. Martin was an officer within the national chain of

command and bound by the corporate documents. Yet, Appellant maintains

the court refused to allow the IOMC’s corporate officers to appear and testify

about the relevant corporate documents that would have established the

agency relationship between the IOMC and the local chapter members

involved in the fight.15 Appellant concludes the court’s “wholesale preclusion”

of all material evidence necessary to establish Appellant’s theory of liability

against the IOMC was improper, and this Court should vacate the nonsuit and

remand for a new trial limited to the IOMC’s liability. We disagree.

       This Court’s standard of review regarding the propriety of a trial court’s

grant of a compulsory non-suit is well-settled:

              A motion for compulsory non-suit allows a defendant
              to test the sufficiency of a [plaintiff’s] evidence and
              may be entered only in cases where it is clear that the
              plaintiff has not established a cause of action; in
              making this determination, the plaintiff must be given
              the benefit of all reasonable inferences arising from
              the evidence. When so viewed, a non-suit is properly
              entered if the plaintiff has not introduced sufficient
              evidence to establish the necessary elements to
              maintain a cause of action; it is the duty of the trial
              court to make this determination prior to the
____________________________________________


15 Appellant further challenges the trial court’s alternative reasoning that, even
if Appellant had established that Mr. Martin and Mr. Gottschall were agents of
the IOMC, Appellant failed to show they acted in the course and scope of their
membership on the night in question due to their use of excessive force.
Appellant submits the law pertaining to an employee who uses excessive force
outside the scope of his employment does not apply here because the IOMC
is an outlaw motorcycle gang that contemplates fighting as part of its by-laws.
For the reasons discussed infra, we do not have to address this particular
argument.

                                          - 21 -
J-A06027-20


            submission of the case to the jury. When this Court
            reviews the grant of a non-suit, we must resolve all
            conflicts in the evidence in favor of the party against
            whom the non-suit was entered.

         Poleri v. Salkind, [683 A.2d 649, 653 (Pa.Super. 1996)],
         appeal denied, 548 Pa. 672, 698 A.2d 595 (1997). “A
         compulsory non-suit is proper only where the facts and
         circumstances compel the conclusion that the defendants
         are not liable upon the cause of action pleaded by the
         plaintiff.” Id. …

Hong v. Pelagatti, 765 A.2d 1117, 1121 (Pa.Super. 2000).               “An order

denying a motion to remove a compulsory nonsuit will be reversed on appeal

only for an abuse of discretion or error of law.” Alfonsi v. Huntington Hosp.,

Inc., 798 A.2d 216, 218 (Pa.Super. 2002) (en banc).

      Likewise, “[q]uestions regarding the admission or exclusion of evidence

are subject to an abuse of discretion standard of review.” Braun v. Target

Corp., 983 A.2d 752, 760 (Pa.Super. 2009), appeal denied, 604 Pa. 701, 987
A.2d 158 (2009). “An abuse of discretion is not merely an error of judgment,

but if in reaching a conclusion the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will, as shown by the evidence or the record, discretion is

abused.” Geise v. Nationwide Life and Annuity Co. of America, 939 A.2d
409, 417 (Pa.Super. 2007) (internal citation omitted).

         Pennsylvania trial judges enjoy broad discretion regarding
         the admissibility of potentially misleading and confusing
         evidence.     Relevance is a threshold consideration in
         determining the admissibility of evidence. A trial court may,
         however, properly exclude evidence if its probative value is
         substantially outweighed by the danger of unfair prejudice.

                                     - 22 -
J-A06027-20


          Generally[,] for the purposes of this evidentiary rule,
          prejudice means an undue tendency to suggest a decision
          on an improper basis. The erroneous admission of harmful
          or prejudicial evidence constitutes reversible error.

Braun, supra (quoting Whyte v. Robinson, 617 A.2d 380, 383 (Pa.Super.

1992)).   See also Pa.R.E. 401 (defining relevant evidence); Pa.R.E. 403

(stating: “The court may exclude relevant evidence if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence”). The trial court is responsible for

balancing the “alleged prejudicial effect of the evidence against its probative

value and it is not for an appellate court to usurp that function.” Carlini v.

Glenn O. Hawbaker, Inc., 219 A.3d 629, 639 (Pa.Super. 2019) (internal

citation omitted).

      Similarly, “[a]dmissibility of expert testimony is left to the sound

discretion of the trial court, and as such, this Court will not reverse the trial

court’s decision absent an abuse of discretion.”     Snizavich v. Rohm and

Haas Company, 83 A.3d 191, 194 (Pa.Super. 2013), appeal denied, 626 Pa.
691, 96 A.3d 1029 (2014). “[E]xpert testimony must be based on more than

mere personal belief, and must be supported by reference to facts, testimony

or empirical data.” Id. at 195 (internal citations and quotation marks

omitted). See also Pa.R.E. 702 (defining expert testimony).

      To prove a negligence claim, “a plaintiff may proceed against a

defendant on theories of direct and vicarious liability, asserted either

                                     - 23 -
J-A06027-20


concomitantly or alternatively.” Sokolsky v. Eidelman, 93 A.3d 858, 864

(Pa.Super. 2014) (quoting Scampone v. Highland Park Care Ctr., LLC, 618
Pa. 363, 388, 57 A.3d 582, 597 (2012)).

        Liability for negligent injury is direct when the plaintiff seeks
        to hold the defendant responsible for harm the defendant
        caused by the breach of duty owing directly to the plaintiff.
        By comparison, vicarious liability is a policy based allocation
        of risk. Vicarious liability, sometimes referred to as imputed
        negligence, means in its simplest form that, by reason of
        some relation existing between A and B, the negligence of A
        is to be charged against B although B has played no part in
        it, has done nothing whatever to aid or encourage it, or
        indeed has done all that [it] possibly can to prevent it. Once
        the requisite relationship (i.e., employment, agency) is
        demonstrated, the innocent victim has recourse against the
        principal, even if the ultimately responsible agent is
        unavailable or lacks the availability to pay.

Sokolsky, supra (quoting Scampone, supra at 388-89, 57 A.3d at 597).

     An agency relationship may arise “whenever a person authorizes

another expressly or by implication to act as his agent.” Garbish v. Malvern

Fed. Sav. and Loan Ass’n, 517 A.2d 547, 553 (Pa.Super. 1986). An agency

relationship may be created by:

        (1) express authority, (2) implied authority, (3) apparent
        authority, and/or (4) authority by estoppel.          Express
        authority exists where the principal deliberately and
        specifically grants authority to the agent as to certain
        matters. Implied authority exists in situations where the
        agent’s actions are ‘proper, usual and necessary’ to carry
        out express agency. Apparent agency exists where the
        principal, by word or conduct, causes people with whom the
        alleged agent deals to believe that the principal has granted
        the agent authority to act. Authority by estoppel occurs
        when the principal fails to take reasonable steps to disavow
        the third party of their belief that the purported agent was
        authorized to act on behalf of the principal.

                                     - 24 -
J-A06027-20



         The basic elements of agency are the manifestation by the
         principal that the agent shall act for him, the agent’s
         acceptance of the undertaking and the understanding of the
         parties that the principal is to be in control of the
         undertaking.     The creation of an agency relationship
         requires no special formalities. … The party asserting the
         existence of an agency relationship bears the burden of
         proving it by a fair preponderance of the evidence. In
         establishing agency, one need not furnish direct proof of
         specific authority, provided it can be inferred from the facts
         that at least an implied intention to create the relationship
         of principal and agent existed.

V-Tech Services, Inc. v. Street, 72 A.3d 270, 278-79 (Pa.Super. 2013)

(quoting Walton v. Johnson, 66 A.3d 782, 786 (Pa.Super. 2018)).

      In general, “the existence of an agency relationship is a question of

fact.” McIlwain v. Saber Healthcare Group, Inc., LLC, 208 A.3d 478, 485

(Pa.Super. 2019). “Where the facts giving rise to the relationship are not in

dispute, however, the question is one which is properly decided by the court.”

Consolidated Rail Corp. v. ACE Property & Casualty Ins. Co., 182 A.3d
1011, 1027 (Pa.Super. 2018).

      Instantly, although Appellant classifies the trial court’s actions as a

“wholesale preclusion” of all material evidence related to her claims against

the IOMC, Appellant ignores the court’s particular rulings concerning each

piece of evidence Appellant sought to admit. Essentially, Appellant challenges

the court’s separate rulings excluding: (1) expert testimony from Mr. Lubesky;

(2) deposition testimony from Mr. Martin, Mr. Gottschall, and other corporate

witnesses; and (3) the IOMC’s by-laws, prospect manual, and other corporate


                                     - 25 -
J-A06027-20


documents.

      With respect to Mr. Lubesky, the court precluded his testimony because:

“Mr. Lubesky was not a witness to the fight.     Mr. Lubesky’s expert report

consisted of nothing more than rank speculation about what he thinks went

on in the subjective minds of [the local chapter members] on the night of the

incident and about a so called ‘outlaw culture’ that indoctrinated these

individuals.   Such speculative testimony is not permissible at trial.”   (Trial

Court Opinion at 32). The court further described Mr. Lubesky’s proffered

expert report as “nothing more than an incendiary, rambling, and largely

irrelevant stream of consciousness that provided no insight into the events of

the night [Decedent] was killed. Even if the court allowed Mr. Lubesky to

testify, this [c]ourt would have stricken nearly all of his report due to the

irrelevant and inflammatory nature of its contents.” (Id. at 22 n.11).

      Here, the court decided Mr. Lubesky’s proffered testimony was nothing

more than his personal opinion, which was not properly within the realm of

expert testimony.    See Snizavich, supra; Pa.R.E. 702.       Additionally, the

court weighed the probative value of Mr. Lubesky’s proffered testimony

against its prejudicial effect and decided the prejudicial effect was too great

to permit such testimony. We see no reason to disrupt the court’s evidentiary




                                     - 26 -
J-A06027-20


ruling concerning Mr. Lubesky’s proffered expert testimony.16 See Carlini,

supra; Bruan, supra; Pa.R.E. 403.

       Regarding Appellant’s attempt to introduce deposition testimony from

various witnesses at trial, the court initially stated it would not permit any

deposition testimony due to Appellant’s failure to designate the deposition

testimony in a timely fashion. (See N.T. Trial, 6/29/18, at 5-6; R.R. at 2680a-

81a); (N.T. Trial, 6/29/18, at 89; 101; R.R. at 2764a; 2776a). In addition to

its untimeliness, the court indicated that Mr. Gottschall’s deposition testimony

pertaining to receipt of the black skull beads was too confusing to go to the

jury. (See N.T. Trial, 6/28/18, at 134-35; R.R. at 2598a-99a); (N.T. Trial,

6/29/18, at 89, 101; R.R. at 2764a, 2776a). The court indicated Appellant

could still call Mr. Gottschall as a live witness to discuss the black skull beads,

but Appellant declined to do so. Under these circumstances, we see no reason

to disrupt the court’s exclusion of deposition testimony from various



____________________________________________


16 Additionally, with respect to Appellant’s claim at trial that the court should
have permitted Mr. Lubesky to testify as a fact witness, even if his expert
opinion was inadmissible, the record supports the court’s denial of Appellant’s
request where Mr. Lubesky was present throughout trial notwithstanding the
court’s sequestration order concerning the other fact witnesses. In her reply
brief, Appellant argues the fact that Mr. Lubesky was present for some points
of trial should not have justified his exclusion. As Appellant cites no law in
support of this statement, we deem this particular assertion waived. See
George v. Ellis, 911 A.2d 121, 126 (Pa.Super. 2006), appeal denied, 592 Pa.
767, 923 A.2d 1174 (2007) (explaining well-settled principle that failure to
cite any supporting authority constitutes waiver of issues on appeal).



                                          - 27 -
J-A06027-20


witnesses.17 See Braun, supra; Pa.R.E. 403.

       Concerning the court’s exclusion of the corporate documents, Appellant

sought to introduce the by-laws, prospect manual, and other related

documents through live testimony from the IOMC’s officers (before the court

quashed Appellant’s notices to attend), through deposition testimony from the

IOMC’s officers (after the court quashed Appellant’s notices to attend), or

through Mr. Lubesky. See generally PHH Mortg. Corp. v. Powell, 100 A.3d
611, 619 (Pa.Super. 2014) (explaining that to authenticate relevant evidence,

parties should lay foundation to show evidence is fair and accurate

representation of what it is purported to depict, including testimony from

witness with knowledge of what evidence is proclaimed to be); Pa.R.E. 901(a)

(discussing authenticating or identifying evidence). We have already decided

the court did not abuse its discretion in excluding Mr. Lubesky’s testimony or

the untimely depositions.

       Turning to the court’s quashal of the notices to attend, the IOMC filed a

motion to quash the notices on June 14, 2018, asserting they failed to comply

with the relevant rules of civil procedure because they were entirely vague,

Appellant did not explain what relevant testimony the witnesses had to offer,


____________________________________________


17 Because the court properly exercised its discretion to exclude the deposition
testimony due to its untimeliness and/or confusing nature, we do not have to
consider Appellant’s claim that the court erred by requiring her to offer live
testimony over deposition testimony. See generally In re Estate of Rood,
121 A.3d 1104, 1105 n.1 (Pa.Super. 2015) (stating this Court may uphold
trial court’s decision if there is any proper basis for result reached).

                                          - 28 -
J-A06027-20


and Appellant did not allege why these witnesses’ deposition testimonies could

not be used instead of live testimony given their varying geographic locations.

      On June 25, 2018, the court granted the motion to quash. Nevertheless,

the court handwrote into the order: “If the testimony at trial shows a basis for

calling these witnesses this court will reconsider this ruling and may permit

[Appellant] to call one or more of these potential witnesses.” (Order Granting

Motion to Quash Notices to Attend, 6/25/18, at 1; R.R. at 1941a).

      In her reply brief, Appellant contends the court’s quashal of her notices

to attend had nothing to do with noncompliance with the rules of civil

procedure. Although the court did not specify the basis for its order granting

the IOMC’s motion to quash, we disagree with Appellant’s position that the

court’s order had nothing to do with granting relief on the grounds specifically

asserted.   The fact that the court handwrote onto its order that it might

reconsider its ruling and permit one or more of the potential witnesses to

testify depending on the evidence presented at trial does not mean the court

did not grant the IOMC’s motion on the grounds expressly asserted.

      In any event, the court noted throughout trial that the corporate

documents were inflammatory.       (See N.T. Trial, 6/28/18, at 144; R.R. at

2608a) (court stated: “There’s just too much inflammatory information.         I

think it overwhelms. You know now we have…a dead woman with all this

inflammatory information…”). See also (Trial Court Opinion at 25) (stating:

“At trial, [A]ppellant sought to introduce a number of corporate documents


                                     - 29 -
J-A06027-20


from the [IOMC] that do not cast the club in a positive light. The corporate

documents contain lurid material and pugilistic language”).

       Consequently, before the trial court would permit introduction of any of

the corporate documents or testimony from the corporate officers discussing

those documents, the trial court required Appellant to set forth some evidence

that the local chapter members were acting on behalf of the IOMC on the night

in question.     The trial court suggested Appellant offer Mr. Martin or Mr.

Gottschall to establish this predicate, but Appellant declined to do so.18 In the

absence of such evidence, the court essentially decided the prejudicial effect

of the corporate documents and related testimony outweighed its probative

value. See Braun, supra; Pa.R.E. 403. See also (Trial Court Opinion at 27)

(conceding that many statements in corporate documents are unbecoming of

civilized individuals; nevertheless, court could not allow Appellant to twist and

contort facts of case so that she could punish motorcycle clubs). We cannot

say the court’s evidentiary ruling in this respect constituted an abuse of

____________________________________________


18  Instead, as previously discussed, Appellant sought to offer only Mr. Martin
and Mr. Gottschall’s deposition testimony. We have already decided the court
did not abuse its discretion in precluding the deposition testimony.
Additionally, Appellant did not attempt to call Mr. Whitfield, who was present
in court for at least part of trial. Although Appellant represented to the court
at one point that Mr. Whitfield had “hightailed it out of here” when Appellant
suggested calling him as a witness (see N.T. Trial, 6/28/18, at 129; R.R. at
2593a), nothing on the record supports that statement. Given Appellant’s
prior representation in her motion to disqualify Mr. Whitfield as counsel that
he was a “necessary witness,” it is curious that Appellant did not ask the court
if she could present him as a live witness.



                                          - 30 -
J-A06027-20


discretion.19 See Braun, supra; Geise, supra. Because we see no abuse of

discretion concerning the court’s various evidentiary rulings, we agree with

the trial court that Appellant was unable to establish a cause of action against

the IOMC, and the court’s denial of Appellant’s motion to remove the nonsuit

was proper.20 See Alfonsi, supra; Hong, supra. Accordingly, we affirm.

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/20




____________________________________________


19Based on our disposition that the court did not abuse its discretion by
excluding Appellant’s proffered evidence, we do not have to consider
Appellant’s argument concerning the trial court’s statement that even if
Appellant had established a valid agency claim, Mr. Martin’s role in the fight
exceeded the scope of his membership duties.

20 To the extent Appellant argues some of the trial court’s rulings were
pretextual because the court had already made up its mind that the case was
nothing more than a bar fight, the record belies Appellant’s claim. The record
shows the court repeatedly revisited its rulings, and reviewed the proffered
materials multiple times throughout trial to ensure the court understood
Appellant’s arguments and the evidence she sought to introduce. (See N.T.
Trial, 6/29/18, at 74; R.R. at 2749a).

                                          - 31 -